Citation Nr: 1338954	
Decision Date: 11/26/13    Archive Date: 12/06/13

DOCKET NO.  11-31 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for osteoarthritis of the right knee.

2.  Entitlement to an initial evaluation in excess of 10 percent for osteoarthritis of the left knee.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from April 1968 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Veteran testified before the undersigned Veterans Law Judge via videoconference in January 2013.  A transcript of the hearing has been associated with the record.

The Board notes that in a May 2012 statement, the Veteran asserted claims of entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD) and for hypertension to include as secondary to PTSD, a petition to reopen a claim of entitlement to service connection for a left cheek bone fracture, and an increased rating for his service-connected right ulnar fracture.  All issues except the claim of entitlement to service connection for hypertension were addressed in an August 2013 rating decision.  Thus, the issue of entitlement to service connection for hypertension is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Veteran seeks higher initial ratings for his bilateral knee osteoarthritis.  Each knee is currently assigned a 10 percent evaluation.  

At his January 2013 hearing, the Veteran testified that his knees had worsened since his July 2011 VA examination.  He also related that he had been scheduled for an MRI on his knees.  The Board observes that a February 2013 VA treatment record refers to a "5/11 MRI left knee" but that the year of that MRI is unstated, and the full MRI report is not contained in the record.  Because the Veteran has stated that his knee disability has worsened since his most recent VA examination in July 2011, the Board concludes that a current examination is warranted.  Moreover, although the electronic record contains medical evidence dating through August 2013, these records do not indicate whether an MRI was conducted subsequent to the Veteran's January 2103 hearing.  If such examination was carried out, the report of such should be associated with the record.

Accordingly, the case is REMANDED for the following action:

1. Determine whether a VA MRI was conducted on the Veteran's bilateral knees subsequent to his January 2013 hearing.  If so, the report of that examination should be obtained and associated with the record.

2.  Then, schedule the Veteran for a VA examination to determine the severity of his service-connected knee disabilities.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  The examiner should also elicit a complete history from the Veteran, the pertinent details of which should be included in the examination report.



The examiner should report the results of range of motion testing and comment on any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation.   The examiner's report should include a description of the above factors that pertain to functional loss due to the knee disabilities that develops on repetitive use or during flare-up. 

The examiner must express an opinion as to whether 
there is ankylosis and whether the Veteran's functional limitation of motion is analogous to ankylosis.  The examiner should also indicate the presence of any instability or subluxation of each knee.  

A discussion of the complete rationale for all opinions expressed should be included in the examination report.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 




3.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

4.  Upon completion of the examination ordered above, review the examination report to ensure that it addresses the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

5.  Readjudicate the Veteran's claims, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

